In a support proceeding, the petitioner appeals from an order of the Family Court, Kings County, entered May 19, 1966, which inter alia in effect denied her petition for an increase of support payments for the two children of the parties. Order modified, on the law and the facts, by striking therefrom the provision continuing the support direction of the extant support order and by substituting therefor a provision granting the petition to the extent of increasing support payments for the children from $25 a week to $35 a week. As so modified, order affirmed, without costs. In our opinion, the evidence was sufficient to show such change in the father’s previous financial circumstances as to warrant an increase in support for the children to the extent indicated. Beldock, P. J., Ughetta, Christ, Rabin and Benjamin, JJ., concur.